IN THE UNITED STATES DISTRICT COURT _._

FOR THE WESTERN DISTRICT OF NORTH CAROLINA FILED |
CHARLOTTE DIVISION CHARLOTTE,NC
SEP 30 2019

DOCKET NO.: 3:19CR79  Ugpistrictcourr

WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE z
) PENDING RULE 32.2(c)(2) i:
JAVIER GUILLEN ISLAS ) I

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT: ,

1. The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. §§ 924 and 982, and 28 U.S.C. § 2461(c), provided, however, that forfeiture of
specific assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

 

e The real property at 9733 Gel Garry Place, Charlotte, NC 28215, more particularly

described in a deed, filed in the Mecklenburg County Public Record on September 27, 2018

_to Maria de Jesus Campos Gutierrez and Maria Auxilio Campos Gutierrez, as all of lot 30
of Lamplighter Village shown in Map Book 15 page 267;

e The following firearm seized during the course of the investigation: a DPMS, model A-
150, 6.8 caliber rifle, a magazine, and ammunition; and

e Approximately $5,000 in seized currency derived from the sale of a Chevrolet truck paid
for by Defendant. .

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s),
except that law enforcement shall refrain from taking possession of the real property until the date
of sentencing and shall only take possession of the real property if Defendant does not tender the
$75,000 identified above.
3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned assets constitute properties derived
from or traceable to proceeds of Defendant’s crimes herein, properties used in any. manner to
facilitate the commission of such offenses, and/or properties involved in such offenses, and are
therefore subject to forfeiture pursuant to 21 U.S.C. § 853 and/or 18 U.S.C. §§ 924 and 982. The
Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
a claim, Defendant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction. .

 
R. ANDREW MURRAY

 

 

UNITED STATES ATTORNEY
BENJAMIN BAIN-CREED JAVIER GUILLEN ISLAS
Assistant United States Attorney Defendan: \

i

 

 

ERIN TAYLOR, ESQ.
Attorney for Defendant

Signed this the Oday of Sep] 2019,

NL ROBERT J. GONRAD /
-UNITED STATES NI$TRICT JUDGE

 
